The following Special Rules are adopted, to take effect January 1, 1916:
1. A new calendar will be made up for the January term. Cases not upon the printed calendar may thereafter be noticed for argument for any day of the term, and may be added to the calendar, after the printed records have been filed, upon filing with the clerk a note of issue and proof of service of notice of argument; and will be placed upon the day calendar when reached in their regular order; but no case will be placed upon the day calendar until the briefs have been filed, without special order of the court.
2. After an appeal has been taken to this court the appeal may be dismissed on motion upon notice of three days for failure by appellant to make, or serve, his proposed case, or to procure the settlement thereof, or to print, serve and file the record, or to serve and file his points, or for any other unreasonable delay upon his part in prosecuting the appeal. If the respondent fails to serve or file his points within the time allowed therefor, the appellant may serve upon the respondent a written demand that the respondent file and serve his points, and upon filing proof of service of such demand and showing that three days have elapsed since such service, and that the respondent has not served and filed his brief, the case may be placed upon the day calendar when reached in its regular order, and the respondent shall not be heard upon the argument of the appeal except by leave of the court.